DOCKET NUMBER:_18CR633_                       CRIMINAL CAUSE FOR STATUS CONF
BEFORE JUDGE:          KORMAN                  ^DATE:_4/3/2019_TIME IN COURT                        HRS 40       MINS

DEFT: Aleksandt Zhukov                               #1        ATTY;    IGOR LITVAK
X pres.           not pres.          X cust.            bail            CJA
DEFT: Sergey Ovsyannikov                              #6 ATTY: ARKADY BUKH bv Geotge Grasso
X pres.           not pres.          X cust                  bail            RET.
DEFT: Ycvgeniy Timchenko                                  # 8 ATTY: SAMUEL TACOBSEN
X pres.                not pres.      cust.       b:iil                             CJA    RET. Federal Defender

A.U.S.A.:  KamatirrdflTAlexander Mindlin/Mkliuul T.                            .    Case Manager: PaulaMarie Susi
ESR _ROCCO/HONG      INTERPRETER: GALPERIN                                          LANGUAGE:_RUSSIAN_
□      Arraignment                            □            Change of Plea Hearing
□      In Chambers Conference                 □            Pre Trial Conference
□      Initial Appearance                     OX           Status Conference
□      Telephone Conference                 □    Motion Hearing Non Evidentiary
□      Other Evidentiary Hearing Contested TYPE OF HEARING
□X     Further Status Conference/hearing set for  5/1/2019 @ 2PM
XQ     ORDER: Case referred to the Magistrate Judge for _x plea      hearing:

       MOTIONS DUE                            OPPBY                                REPLY
       ORAL ARGUMENT
       TRIAL SCHEDULED FOR                                 JURY SELECTION
       COUNSEL CONSENTS TO JURY SELECTION BY MAGISTRATE JUDGE
DEFT      _ SWORN     _       ARRAIGNED       _            INFORMED OF RIGHTS
       _      WAIVES TRIAL BEFORE DISTRICT COURT
_      DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO CTS..                                           OF THE
       (Superseding) INDICTMENT /    INFORMATION.
_      COURT FINDS FACTUAL BASIS FOR THE PLEA.
_      DEFT REQUESTS RETURN OF PROPERTY                    _      ORDER FILED.
_      SENTENCING SCHEDULED FOR:                                                               .

UTILITIES
□      ~Util-Plea Entered            □        -Util-Add terminate Attorneys                □       -Util-Bond Set/Reset
□      ~Util-Exparte Matter          □        -Util-Indictment Un Sealed                   □       -Util-Infomiation Unsealed
□     -Util-Set/Reset Deadlines   □    ~Util-Set/Reset Deadlines/Heaiings
□     ~Util-Set/Rest Motion and R&R Deadlines/Hearings       □     ~Util-Terminate Motions
□     ~Util-Terminate Pailies     □    -Util-Set/Reset Healings
Speedy Trial Start:_4/3/2019_Speedy Trial Stop:    5/1/2019     CODE TYPE:       ^XT
Do these minutes contain ruling(s) on motion(s)? □                YES               □      NO
TEXT
Atty Litvak's motion to be relieved as counsel heard, granted. CJA23 for deft Zukov filed.
Couit appoints Andrew Frisch as CJA counsel.
